Citation Nr: 0923674	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for an asbestos-related 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1968 to January 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2007, this 
matter was remanded to the RO via the Appeals Management 
Center (AMC) for further development.

In March 2009 AMC declined jurisdiction of the Board's remand 
and returned the case to the RO, noting that the Veteran had 
withdrawn his claim of service connection for an asbestos 
related disorder.  A review of the record did not find any 
written communication from the Veteran withdrawing the 
instant claim, nor was there a withdrawal of the appeal at a 
hearing.  Consequently there is no valid withdrawal of the 
claim/appeal in this matter.  Oral or telephone statements 
expressing intent to withdraw a claim do not conform to the 
legal criteria for withdrawal of an appeal.  See 38 C.F.R. 
§ 20.204.  The RO has determined, and the Board agrees, that 
this matter remains on appeal.


FINDINGS OF FACT

1.  The Veteran is shown to have had possible exposure to 
asbestos prior to service and postservice; he is not shown to 
have been exposed to asbestos in service.  

2.  The preponderance of the evidence is against a finding 
that he has any, including pulmonary, current disability that 
is related to asbestos exposure in service.  


CONCLUSION OF LAW

Service connection for an asbestos related disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Letters in February 2002 and (pursuant to the Board's 
February 2007 remand), February 2007 informed the Veteran of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letters advised the Veteran that he should submit any medical 
evidence pertinent to his claim.  Although complete notice 
was not provided prior to the initial adjudication of the 
claim, the Veteran has had ample opportunity to respond and 
supplement the record and to participate in the adjudicatory 
process after all critical notice was given.  A March 2006 
letter provided notice regarding disability ratings and 
effective dates of awards.  While such notice was not timely 
(See Dingess v. Nicholson, 19 Vet. App. 473 (2006)), this 
decision denies service connection.  Neither the rating of a 
disability nor the effective date of an award is a matter for 
consideration.  Consequently, the Veteran is not prejudiced 
by the notice timing defect.  Furthermore, the claim was 
readjudicated after all mandated notice was given (See March 
2009 supplemental statement of the case); the Veteran is not 
prejudiced by any notice timing defect.  

The Veteran's service treatment records (STRs), service 
personnel records, and certain postservice treatment records 
are associated with the claims file.  He signed and returned 
Form 21-4142s (authorizations to secure records) dated in 
February 2007; however, he did not identify the providers and 
therefore there were no records to be sought.  Furthermore, 
he returned an asbestos exposure questionnaire form signed, 
with no responses to the questions posed; consequently, 
development regarding such exposure could not be completed.  
In December 2008 correspondence the Veteran also indicated 
that he would not report for any scheduled VA examination; he 
stated "please make a decision without another 
examination."  He indicated he was doing so on the advice of 
an attorney (W. H., Jr.); notably, the attorney does not 
represent him in this appeal.

Notably, the Board's February 2007 remand included 
instructions that the RO determine whether or not during the 
period of June 1968 to January 1970 barracks at Fort Lewis 
were constructed of materials containing asbestos (the 
Veteran had alleged that he was exposed to asbestos cleaning 
barracks while stationed at Fort Lewis).  While such 
development does not appear to have been completed, the Board 
finds that in light of the circumstances in this case on 
return from remand there is no point in pursuing this 
development; without the Veteran's cooperation in identifying 
all asbestos exposure, and without his willingness to appear 
for a VA examination, the instant claim cannot be 
substantiated.  As the U.S. Court of Appeals for Veterans 
Claims (Court) has noted, "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of this claim.



Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service,  
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication  
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or post- 
service occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is  
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
October 1966 and May 1967 pre-service chest X-rays of the 
Veteran were interpreted as negative.

The Veteran's STRs do not show any treatment or complaints 
related to lung problems or asbestosis.  On service 
separation examination his lungs and chest X-ray were 
reported to be normal.  Service personnel records show job 
titles of light truck driver, assistant gunner, armor 
crewman, armor tanker, and pipefitter helper.

On September 1974 pre-employment physical, the Veteran did 
not note any respiratory complaints; a chest X-ray was 
negative.  

In a June 2001 medical consultation report, Dr. M.S. noted 
that the Veteran was there to be seen for evaluation of a 
Labor and Industries (L & I) causation.  He reported that he 
was "probably exposed to asbestosis while working with fiber 
glass products starting around 1966", and had worked around 
houses where asbestosis fiber was utilized.  He mentioned 
Lent's incorporated as one of the companies he was working 
for installing duct work with insulation.  Dr. M.S. noted 
that the Veteran was a smoker and carried a diagnosis of 
chronic obstructive pulmonary disease.  Physical examination 
revealed that his lungs had some scattered rhonchi and some 
diminished breath sounds in the bases.  A chest X-ray was 
interpreted as showing findings consistent with asbestosis 
with diaphragmatic plaques present bilaterally and plaques 
present in the lung fields, right greater than left.  The 
assessment was that the Veteran had "a clear radiological 
evidence of previous asbestosis exposure".  It was noted 
that a claim for asbestos would be opened and he was referred 
to a pulmologist for further evaluation.

On July 2001 pulmonary office visit, Dr. R. T., noted that a 
CT scan of the chest showed extensive calcified bilateral 
pleural plaques consistent with previous asbestos exposure; 
areas of emphysema were also seen in the upper lobes.  There 
was no evidence for interstitial lung disease.  Examination 
revealed that spirometry flow volume loop, lung volumes, and 
diffusing capacity were normal.  Dr. R.T. stated that he had 
a lengthy discussion with the Veteran regarding his diagnosis 
of asbestos-related pleural disease.  He indicated that he 
advised the Veteran he did not meet the criteria for a 
diagnosis of asbestosis.
In a July 2001 statement, the Veteran protested the rejection 
of his claim regarding occupational asbestos exposure; he 
indicated such occurred from 1974 to 1977.  

In an August 2002 statement in support of his VA claim, the 
Veteran stated that L & I rejected his claim; he indicated he 
was told his asbestos exposure took place on Government 
Property.

In a November 2002 letter addressed to his "supervisor or 
the Board", the Veteran alleged asbestos exposure in the 
course of Federal and private employment on Government 
property between 1967 and 1984.  .

In a February 2003 asbestos exposure questionnaire, the 
Veteran stated that he was exposed to asbestos on active duty 
while repairing the barracks during basic training and the 
motor pool.  He also indicated that he worked in an area 
where asbestos removal was taking place.  He claimed he was 
refused a chest X-ray on discharge from active duty.

The record does not include any credible evidence that the 
Veteran was exposed to asbestos during his active duty 
service.  There is absolutely no objective evidence that he 
was exposed to asbestos while serving in the Army, and 
specifically during basic training, as alleged.  Service 
personnel records show job titles of light truck driver, 
assistant gunner, armor crewman, armor tanker, and pipefitter 
helper, but such do not specifically note his duties.  While 
pipefitter helper duties may be associated with asbestos 
exposure, the Veteran did not complete (he returned signed 
and dated, but with questions unanswered) a VA questionnaire 
regarding the extent of his asbestos exposure pre-, during, 
and post service.  Consequently, development regarding the 
extent of any such exposures could not be completed (notably, 
part but not all of the information sought was available from 
his previous statements.    

Furthermore, the medical evidence in the record is 
conflicting regarding the nature and etiology of the 
Veteran's pulmonary disability.  It includes reports noting 
asbestos exposure related disability to postservice 
occupational asbestos exposure.  Significantly, he did not 
report asbestos exposure in-service on such examinations; 
instead, he provided a detailed, extensive history of post- 
service (and some pre-service) occupational exposure.  While 
the Veteran has since alleged (in a February 2003 
questionnaire) that he suffered asbestos exposure in service, 
development to verify the extent of any asbestos exposure in 
service and postservice could not be completed because he did 
not respond to but merely signed and dated) a questionnaire 
seeking detailed information in 2007.  Consequently, it must 
be found that asbestos exposure in service is not shown.  

In summary the preponderance of the evidence is against a 
finding that the Veteran was exposed to asbestos in service, 
and the preponderance of the competent (medical) evidence is 
against a finding that he has asbestos-related disease due to 
asbestos exposure in service.  The preponderance of the 
evidence is against the Veteran's claim; accordingly, the 
claim must be denied.


ORDER

Service connection for an asbestos-related disorder is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


